Citation Nr: 0712962	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-43 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim of service connection for a 
back disability.  

2.  Entitlement to service connection for a bilateral knee 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.B. Cryan, Counsel




INTRODUCTION

The veteran had active service from September 1977 to August 
1981 and from January 1983 to March 1985.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from February 2004 and August 2004 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

Although the RO ultimately decided the issue of service 
connection for a bilateral knee disability on a new and 
material basis, the Board finds there is no prior final 
rating decision which specifically denied entitlement to 
service connection for a bilateral knee disability.  

Historically, service connection for arthritis of "the back 
and limbs" was denied by rating decision dated January 2000.  
The veteran did not appeal that determination and it became 
final.  In April 2003, the RO received the veteran's claim to 
reopen the issue of service connection for a back disability.  

The February 2004 rating decision determined that new and 
material evidence had not been submitted to reopen a 
previously denied claim of service connection for arthritis 
of the back and limbs.  The RO received the veteran's Notice 
of Disagreement (NOD) with the February 2004 rating decision 
in March 2004.  

After the veteran received notice of the February 2004 rating 
decision, the veteran submitted a claim of service connection 
for a bilateral knee disability that same month.  The RO 
subsequently issued a duty to assist letter to the veteran 
with regard to his claim of service connection for a 
bilateral knee disability.  The August 2004 rating decision 
denied service connection for a bilateral knee disability.  
The veteran's NOD with the August 2004 rating decision was 
received at the RO that same month.  

In the meantime, the RO determined that the issue of service 
connection for a bilateral knee disability was adjudicated in 
the previous rating decision of January 2000 because the 
issue was characterized as service connection for arthritis 
of the back and limbs, and the veteran's complaints of knee 
pain were mentioned in a sentence in the narrative portion of 
the rating decision.  As such, when the RO issued the 
Statement of the Case (SOC) in October 2004, the RO 
recharacterized the bilateral knee issue as whether new and 
material evidence had been submitted to reopen the issue of 
service connection for a bilateral knee disability.  In 
essence, the RO determined that a final rating decision of 
January 2000 adjudicated the issue of service connection for 
arthritis of the limbs, which included the knees, and thus, 
the August 2004 rating decision should have characterized the 
issue of service connection for a bilateral knee disability 
as a new and material issue.  

The Board disagrees, and, at the very least, finds the RO's 
actions prejudicial to the veteran.  At the outset, the RO 
essentially determined that the August 2004 rating decision 
contained an error; however, it appears that the RO never 
formally notified the veteran of any such error in either a 
subsequent rating decision or an SOC.  Moreover, there was no 
error in the August 2004 rating decision because the August 
2004 rating decision correctly decided the issue of service 
connection for a bilateral knee disability as an original 
claim.  In essence, the RO should not have concluded that the 
January 2000 final rating decision necessarily equated to 
adjudication of a specific claim of service connection for a 
bilateral knee condition, simply because the veteran's knee 
pain complaints were mentioned in the narrative portion of 
the rating decision.  The January 2000 rating decision is 
clearly ambiguous as it relates to any adjudication of a 
claim regarding the veteran's knees, and resolution of all 
doubt must favor the veteran.  As such, the issue will be 
addressed as an original claim of service connection for a 
bilateral knee disability.  

The issues of service connection for a back disability and 
service connection for a bilateral knee disability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.




FINDINGS OF FACT

1.  In a January 2000 rating decision, the RO denied service 
connection for arthritis of the back and limbs.  A notice of 
disagreement was not received within the subsequent one-year 
period.

2.  Evidence submitted since the RO's January 2000 rating 
decision, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim of service connection for a back 
disability, and therefore raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's January 2000 rating decision is final.  38 
U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the 
RO's January 2000 rating decision which denied service 
connection for arthritis of the back and limbs, thus, the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 
C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Given the favorable nature of the Board's decision on the 
issue of whether new and material evidence has been received 
to reopen the previously denied claim of service connection 
for a back disability, there is no prejudice to the 
appellant, regardless of whether VA has satisfied its duties 
of notification and assistance.

In a January 2000 decision, the RO denied service connection 
for arthritis of the back and limbs.  The basis of the denial 
was that arthritis was not shown in service and there was no 
relationship between any current back arthritis and service.  

A notice of disagreement was not received within the 
subsequent one-year period.

Currently, the appellant contends that his back pain began as 
a result of injuries sustained in an automobile accident 
during service in 1981.

Additional evidence has been added to the record, including 
VA treatment records and a private medical opinion from the 
veteran's chiropractor.  In the March 2003 letter, the 
veteran's private chiropractor opined, based on a review of 
the veteran's service medical records, that the veteran's 
current neck and spine disability was related to his January 
1981 in-service motor vehicle accident.  

Prior unappealed decisions are final.  However, a claim will 
be reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a).  When "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means evidence not previously submitted to 
agency decisionmakers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2006).

In reaching a determination on whether the claim should be 
reopened, the reason for the prior denial should be 
considered.  In essence, at the time of the prior denial, the 
RO determined that the claimed arthritis was not shown in 
service and there was no relationship between any current 
back arthritis and service.  

Since the prior final decision, evidence has been added to 
the claims file, including the above noted March 2003 
memorandum/letter from the veteran's chiropractor, who opined 
that the veteran's current back pain was related to an injury 
suffered in a January 1981 in-service car accident.  Thus, 
the additional evidence is new and material and reopening the 
claim is warranted.  


ORDER

New and material evidence sufficient to warrant reopening a 
claim of entitlement to service connection for a back 
disability having been submitted, the claim is reopened.


REMAND

Having reopened the claim of service connection for a back 
disability, VA now has the duty to notify the appellant as to 
how to substantiate his claim and to assist him in the 
development of the claim.  As such, VA must obtain relevant 
records which could possibly substantiate the claim and 
conduct an appropriate medical inquiry.  See Peters v. Brown, 
6 Vet. App. 540, 542 (1994); 38 U.S.C.A. § 5107(a) (West 
2002).  

The veteran's chiropractor has provided a nexus opinion 
regarding the etiology of the veteran's back pain; however, 
she provided no basis or rationale for this opinion and 
provided no diagnosis of a current disability.  The evidence 
of record reveals that the veteran reported recurrent back 
pain on a July 1981 Air Force separation physical examination 
report.  Additionally, post service evidence reveals that the 
veteran received VA treatment for complaints of back pain in 
the mid 1990's.  On remand, the veteran should be afforded a 
VA examination to obtain an opinion as to whether the veteran 
has a current back disability that was incurred in or 
aggravated by service.  

With regard to the claim of service connection for a 
bilateral knee disability, the veteran reported knee pain 
during service and was given a diagnosis of chondromalacia.  
At a VA examination in July 2004, the examiner could not find 
any identifiable clinical pathology related to the veteran's 
knees to explain the veteran's knee pain, and disagreed with 
the in-service diagnosis of chondromalacia.  The examiner 
opined that the veteran's complaints of knee pain during 
service in 1977 were unrelated to any current condition of 
the veteran's knees.  

VA records from 2005 show a diagnosis of bilateral 
osteonecrosis, as well as consistent reports that his knee 
pain began in the 1980's during service.  In light of the 
veteran's complaints of knee pain during service, coupled 
with the diagnosis of chondromalacia and the medical evidence 
added to the claims file after the July 2004 examination 
showing osteonecrosis of the bilateral distal femurs and 
proximal distal tibia, the veteran should be afforded another 
VA examination to determine any current disability of the 
veteran's knees and the likely etiology of any such 
disability.  

The veteran should be afforded additional opportunity to 
obtain and submit any additional relevant medical records 
pertinent to his claims for service connection.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
knees and back, not already associated 
with the claims file.  

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the back 
and knee disabilities.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner in this 
regard should elicit from the veteran and 
record a full clinical history referable 
to the claimed bilateral knee and back 
disabilities.  The examiner should first 
identify if any such bilateral knee 
and/or back disabilities exists, and if 
so, should provide an opinion, with 
adequate rationale, as to whether it is 
at least as likely as not (a 50percent or 
greater probability) that any current 
bilateral knee and/or back disability had 
its onset during service, based on all of 
the pertinent VA and private medical 
evidence in the claims file.  In 
particular, the examiner should consider 
the service medical records and VA 
records, as well as any additional 
pertinent medical evidence that is 
obtained and associated with the claims 
file subsequent to this remand.  All 
findings must be reported in detail and 
all indicated testing must be 
accomplished.  


3.  Following completion of the 
development requested, readjudicate the 
veteran's claims.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided with 
a supplemental statement of the case 
(SSOC), and an appropriate period of time 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


